Citation Nr: 1546394	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  08-37 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected right knee degenerative joint disease.


REPRESENTATION

Veteran represented by:	Teena Petro, Agent 


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1965 to March 1966, and from October 1981 to January 1984.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in pertinent part, denied service connection for a left knee disorder.  A claim for service connection for a left knee disorder was received in July 2006.  

In September 2010 and May 2013, the Board remanded the issue of service connection for a left knee disorder for additional development.  In October 2014, the Board denied service connection for a left knee disorder.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2015, the Court vacated the Board's October 2014 decision pursuant to a Joint Motion for Remand.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for a Left Knee Disorder

The parties to the June 2015 Joint Motion for Remand requested that the Court vacate the Board's October 2014 decision on the basis of agreement that the August 2014 VA medical opinion, relied on by the Board, was not supported by an adequate rationale because the VA examiner only opined as to whether the Veteran's service-connected right knee disability was responsible for an injury to the left knee and did not address whether the right knee disability aggravates the left knee disability.  The parties agreed that the August 2014 VA examiner's opinion, which purported to address both whether the knee disability caused or aggravated the claimed left knee disability, only addressed causation and not aggravation.  

The parties further agreed that the August 2014 VA examiner's rationale was conclusory because, although the examiner generally indicated that she reviewed medical literature, she did not specify any particular studies reviewed or indicate why she found them persuasive.  As such, the Board finds that remand is required to obtain an additional medical opinion regarding this claim.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).     

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination(s) to assist in determining the etiology of the claimed left knee disorder.  The claims file should be provided to the examiner.  The VA examiner should diagnose all left knee disabilities and offer the following opinions with supporting rationale:   

Is it at least as likely as not (50 percent or greater probability) that each current left knee disability was caused by the right knee degenerative joint disease?

Is it at least as likely as not (50 percent or greater probability) that each current left knee disability was aggravated (permanently worsened in severity beyond a natural progression) by the right knee degenerative joint disease?

In answering the questions, the VA examiner should note and discuss the conflicting medical opinions in this case, specifically the (1) February 2011 and August 2014 VA medical opinions that the left knee disability was not caused or aggravated by the right knee degenerative joint disease, (2) September 2013 VA medical opinion that it is more likely than not that the left knee disability is causally associated with the mechanical difficulties caused by the right knee disability, (3) March 2010 private medical opinion from Dr. S.S. that it is medically possible that having the right knee injury could have contributed to additional stress on the left knee and resulted in degenerative joint disease, and (4) July 2008 VA treatment record noting that the Veteran reported left knee pain due to favoring the right knee.

The VA examiner should note any particular studies reviewed in formulating the requested opinions.

2.  Then, readjudicate the appeal.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

